[Cite as State v. Skaggs, 2021-Ohio-2803.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,
                                                          CASE NO. 3-20-13
       PLAINTIFF-APPELLEE,

        v.

ROBERT A. SKAGGS,                                         OPINION

       DEFENDANT-APPELLANT.



                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 19-CR-0487

                                      Judgment Affirmed

                            Date of Decision: August 16, 2021



APPEARANCES:

        Edwin M. Bibler for Appellant

        Ryan M. Hoovler for Appellee
Case No. 3-20-13


WILLAMOWSKI, P.J.

      {¶1} Defendant-appellant Robert Skaggs (“Skaggs”) brings this appeal from

the judgment of the Common Pleas Court of Crawford County denying his motion

to suppress. On appeal, Skaggs claims that 1) the stop exceeded the scope and

duration necessary to complete the traffic stop and 2) there was no reasonable,

articulable suspicion for continuing the stop. For the reasons set forth below, the

judgment is affirmed.

      {¶2} On December 3, 2019, the Crawford County Grand Jury indicted

Skaggs on one count of Possession of Drugs in violation of R.C. 2925.11(C)(1)(a),

a felony of the fifth degree. Doc. 1. The indictment was based upon drugs found

during a traffic stop on November 12, 2019. Doc. 1. On March 25, 2020, Skaggs

filed a motion to suppress the evidence. Doc. 19. A hearing was held on the motion

on June 18, 2020 and the motion was eventually denied. Doc. 35.

      {¶3} At the hearing, Captain Joseph Greathouse (“Greathouse”) testified as

follows. In 2016, the police received information that Skaggs may be bringing drugs

into the area and selling them when he came up to visit family. Tr. 14-17. On May

18, 2018, the police received a tip from an informant that Skaggs was selling drugs

at an address inside Bucyrus. Tr. 19. The informant reported that the drugs arrived

at the address via FedEx. Tr. 20. On July 16, 2019, the police received a letter

claiming that Skaggs was selling narcotics in the Bucyrus area. Tr. 22. Then on

July 21, 2019, the police received another tip that Skaggs, who lives in Tennessee,

                                        -2-
Case No. 3-20-13


would sell drugs in Bucyrus when he was in town to visit his girlfriend and identified

the vehicle he was driving as a mint green Chrysler 300 with Tennessee tags. Tr.

22-23. The tip gave substantial information regarding the names of the people

involved in the trafficking, the methods used, and the ways the drugs are hidden

while being transported. Tr. 22-26.      On October 11, 2019, the police received

another tip alleging that Skaggs was supplying drugs to a local dealer, drove a silver

Chrysler 300, kept the meth in a black bag and stayed at the Holiday Inn when in

town. Tr. 26-27. The police also had an informant claiming that his supplier

received his drugs from Skaggs. Tr. 27. Greathouse testified that based upon all of

this information, he was looking “to establish probable cause to obtain a GPS search

warrant for [Skaggs] car” when he saw an opportunity to stop Skaggs’ vehicle. Tr.

27-28. To get the information, Greathouse was going out in the evenings, locating

Skaggs, and watching him to see what he was doing. Tr. 28. Greathouse did this

three or four times in the month before the stop. Tr. 28. On November 8,

Greathouse observed what he suspected was a drug transaction when a person on a

motorcycle stopped outside of the residence of Skagg’s girlfriend, went inside for a

few minutes then left.      Tr. 29.   Approximately two weeks before the stop,

Greathouse observed Skaggs at a location where the target of a drug investigation

was also present. Tr. 30.

       {¶4} Greathouse testified that on November 12, 2019, he was working in an

unmarked car checking “hot spots” for drug activity. Tr. 31. While at one location,

                                         -3-
Case No. 3-20-13


he observed Skaggs driving his light green car with Tennessee tags. Tr. 31-32.

Skaggs went to a residence while leaving his car running, then returned a couple

minutes later.     Tr. 32.   Greathouse then contacted Officer Jason Pennington

(“Pennington”) and told him that he suspected Skaggs was involved in drug activity.

Tr. 32. This suspicion was because Skaggs “acted like he was in a hurry”. Tr. 33.

Greathouse watched Skaggs driving away and asked Pennington to follow him “in

an attempt to see if there’s any probable cause to initiate a stop.” Tr. 33. Both

Greathouse and Pennington lost sight of Skaggs, but found him approximately five

minutes later. Tr. 33. Greathouse then saw Skaggs stop at a stop sign, but he

stopped beyond the stop bar. Tr. 34. Skaggs then made a right turn that caused him

to travel left of center and appeared to be on his phone. Tr. 34. Greathouse then

contacted Pennington and advised him of the violations so he could be stopped. Tr.

34. At the time of contacting Pennington, the intent was to search the vehicle for

drugs. Tr. 34. The plan was to stop the vehicle and use a canine sniff to search the

vehicle. Tr. 35.

       {¶5} On cross-examination, Greathouse admitted that none of the tips

received were related to November 2019. Tr. 53. Greathouse also admitted that the

home that he was observing on November 8, 2019, when he saw the motorcycle

come and go quickly belonged to a relative of Skaggs which could explain why he

was there. Tr. 54. As to the events of November 12, Greathouse saw Skaggs go to

a residence where he only stayed a couple of minutes, but did not see Skaggs carry

                                        -4-
Case No. 3-20-13


anything in or out of the house. Tr. 55. The only thing suspicious was that he

appeared to be in a hurry. Tr. 55. The video of the stop showed that Skaggs was

stopped at approximately 8:15 pm. Tr. 56. The canine was requested at 8:20 pm.

Tr. 57. The officers stopped attempting to write the warning citation at 8:20 pm as

well. Tr. 61. The dog did not arrive until 8:38 pm. Tr. 61. Both sides stipulated

that since only the time elapsed mattered, not the actual times, they would use the

times shown on the police car’s video. Tr. 67-68.

       {¶6} Pennington testified that Greathouse contacted him on November 12,

2019, and told him the traffic violations Greathouse had observed. Tr. 70-71.

Greathouse wanted him to conduct a traffic stop based upon a stop bar violation and

traveling left of center. Tr. 71. Pennington indicated that the vehicle was a Chrysler

with Tennessee plates and was in working condition. Tr. 71-72. Pennington

observed that Skaggs’ left arm was shaking and Skaggs stated that he may have

went left of center because he “wasn’t from the area” and that he was using the GPS

on his phone. Tr. 72. Pennington believed that Skaggs was lying because he was

from the area and that in his opinion, Skaggs was shaking because he was nervous.

Tr. 72. Pennington then asked permission from Skaggs to search the vehicle before

he returned to the patrol car to write the warning, but Skaggs said no. Tr. 73.

Pennington then returned to the patrol car and requested a canine and that it be

expedited. Tr. 74. Pennington then went back to the vehicle and had Skaggs exit

the vehicle so that he could conduct a pat down search for officer safety. Tr. 74.

                                         -5-
Case No. 3-20-13


This concern, pursuant to a statement on the video by Pennington, was based upon

the shaking arm. No weapons were found on Skaggs, just some cash. Tr. 74.

Pennington testified that Skaggs, when questioned about the cash, indicated it was

for his rent in Tennessee. Tr. 74. Pennington indicated that this was a red flag

because Skaggs also told him he did not know exactly how much cash was there.

Tr. 75. In his experience people selling drugs frequently have large amounts of cash

on them. Tr. 75. After searching Skaggs, Pennington then went back to his patrol

car. Tr. 75. In the meantime, another officer in the patrol car wrote the written

warning for the violations. Tr. 76. Pennington testified that he then called dispatch

because he was unhappy that the canine had not arrived. Tr. 77. Dispatch informed

him that since the canine unit was off, they had not called him yet, so Pennington

called Deputy Chris Hulsmeyer (“Hulsmeyer”) to request his canine unit. Tr. 77-

78. Pennington then did nothing until Hulsmeyer arrived with the canine. Tr. 78.

Once the canine alerted to the presence of narcotics, Pennington conducted a search

of the vehicle where he found a small bag of methamphetamine. Tr. 78.

       {¶7} On cross-examination Pennington admitted that he actually conducted

two pat down searches of Skaggs and did not remove anything from Skaggs’

pockets. Tr. 79. When Pennington felt the money he asked what it was and if he

could remove it. Tr. 80. After seeing it was money, Pennington put it back in

Skaggs’ pocket. Tr. 80. Skaggs told Pennington he was from Tennessee, the car

was registered in Tennessee, and Skaggs had a Tennessee driver’s license. Tr. 80.

                                         -6-
Case No. 3-20-13


Pennington admitted that he knew Skaggs was a musician and had just played a

show in Bucyrus. Tr. 81. Pennington acknowledged that musicians are sometimes

paid in cash and that could be the source of the cash. Tr. 81. A review of the vehicle

tags showed that it was registered to Skaggs. Tr. 81. Skaggs’ license was valid and

there were no warrants for him. Tr. 82. Pennington then began writing the warning

citation. Tr. 82. Pennington admitted that he was frustrated that the canine was not

there yet. Tr. 82.

       {¶8} Hulsmeyer testified that he is employed by the Crawford County

Sheriff’s Office as a canine handler. Tr. 88. On November 12, 2019, he was

working with a qualified drug detection canine. Tr. 89. On that evening, he was

not working, but received a request from the Bucyrus Police Department to go to

the scene of a traffic stop. Tr. 90. Hulsmeyer indicated that they made one lap

around the car clockwise and then turned to go around counterclockwise. Tr. 90.

The canine alerted on the rear passenger door during the second lap of the vehicle.

Tr. 91. After that Hulsmeyer returned the canine to his vehicle and observed the

search until Pennington found what was suspected as methamphetamines. Tr. 91.

       {¶9} On June 22, 2020, the trial court entered judgment denying the motion

to suppress. Doc. 35. Skaggs later entered into a written plea of no contest to the

indictment. Doc. 37. The trial court accepted the plea and sentenced Skaggs to five

years of community control. Doc. 38. Skaggs filed a timely notice of appeal. Doc.

40. On appeal, Skaggs raises the following assignments of error.

                                         -7-
Case No. 3-20-13


                           First Assignment of Error

      The trial court erred in denying [Skaggs’] motion to suppress the
      evidence where the stop of [Skaggs’] vehicle by officers of the
      Bucyrus Police Department and Crawford County Sheriff’s
      Office exceeded the scope and duration necessary and there was
      no reasonable, articulable suspicion that drug activity was
      occurring on November 12, 2019.

                          Second Assignment of Error

      The trial court erred in denying [Skaggs’] motion to suppress the
      evidence where there was no reasonable, articulable suspicion
      that drug activity was occurring at the time of the stop of
      [Skaggs’] vehicle on November 12, 2019.

      {¶10} In both assignments of error, Skaggs claims that the trial court erred

in denying his motion to suppress.

      Under appellate review, motions to suppress present “mixed
      questions of law and fact.” State v. Yeaples, 180 Ohio App.3d 720,
      2009-Ohio-184, 907 N.E.2d 333, ¶ 20 (3d Dist.).

      “When considering a motion to suppress, the trial court assumes
      the role of trier of fact and is therefore in the best position to
      resolve factual questions and evaluate the credibility of witnesses.
      Consequently, an appellate court must accept the trial court's
      findings of fact if they are supported by competent, credible
      evidence. Accepting these facts as true, the appellate court must
      then independently determine, without deference to the
      conclusion of the trial court, whether the facts satisfy the
      applicable legal standard.” (Citations omitted.)

      State v. James, 2016-Ohio-7262, 71 N.E.3d 1257, ¶ 8 (3d Dist.),
      quoting State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372,
      797 N.E.2d 71, ¶ 8.

State v. Sullivan, 2017 -Ohio- 8937, ¶ 11, 102 N.E.3d 86 (3d Dist.).



                                        -8-
Case No. 3-20-13


       {¶11} Here, Skaggs does not dispute that the stop of the vehicle was valid.

The only issue is whether the stop was extended beyond a reasonable time. This

Court recently addressed the issue of stops extended for an unreasonable time to

allow time for a canine to arrive on the scene in State v. Lawler, 3d Dist. Union No.

14-19-25, 2020-Ohio-849, 152 N.E.3d 962. In Lawler, the defendant was driving

on US 33 near Marysville, Ohio, when a state trooper saw them and thought they

looked suspicious. Id. at ¶ 2. The trooper followed the vehicle and stopped it around

5:16 p.m. after the driver changed lanes without using the turn signal. Id. After

speaking with the driver and the passenger for a few minutes, the trooper learned

that neither of them were the registered owners of the vehicle. Id. at ¶ 3. The trooper

asked dispatch to contact the registered owner and also requested the presence of a

canine based upon the behavior of the vehicle’s occupants. Id. At 5:24 p.m.,

dispatch notified the trooper that the occupants were permitted to use the vehicle,

but the defendant was supposed to be the one driving. Id. at ¶ 4. The trooper also

learned that the driver had a suspended license. Id. The trooper did not continue to

process the traffic stop or return to the vehicle to speak with the occupants, but

instead chose to remain in his vehicle until the canine arrived at 5:49 p.m. Id. The

canine walked around the vehicle and alerted to the presence of drugs, which led to

the arrest of the defendant. Id. The defendant was subsequently indicted on several

felonies. Id. at ¶ 5. He eventually filed a motion to suppress alleging that the trooper

had unreasonably prolonged the traffic stop to await the arrival of the canine. Id. at

                                          -9-
Case No. 3-20-13


¶ 6. The trial court agreed and the State filed a notice of appeal alleging that the

stop was not unreasonably prolonged. Id. at ¶ 7-8.

       {¶12} On appeal, this Court affirmed the judgment of the lower court. Id. at

¶ 48. When reviewing the issue, this Court held that a traffic stop “can become

unlawful if it is prolonged beyond the time reasonably required” to issue a ticket.

Id. at ¶ 13 quoting Illinois v. Caballes, 543 U.S. 405, 407, 125 S.Ct. 834, 160

L.Ed.2d 842 (2005).

       “‘When an officer detains a motorist for a traffic violation, the
       stop should delay the motorist only for the amount of time
       necessary to issue a citation or warning.’” State v. Hall, 2d Dist.
       Darke, 2017-Ohio-2682, 90 N.E.3d 276, ¶ 8, quoting State v. Hill,
       2d Dist. Montgomery No. 26345, 2016-Ohio-3087, ¶ 9, citing State
       v. Batchili, 113 Ohio St.3d 403, 2007-Ohio-2204, 865 N.E.2d 1282,
       ¶ 12; State v. Troutman, 3d Dist. Marion No. 9-11-17, 2012-Ohio-
       407, ¶ 22 (“[T]he duration of the stop ‘is limited to “effectuate the
       purpose for which the initial stop was made.” ’ ”), quoting State
       v. Smith, 117 Ohio App.3d 278, 285, 690 N.E.2d 567 (1st
       Dist.1996), quoting State v. Venham, 96 Ohio App.3d 649, 655, 645
       N.E.2d 831 (4th Dist.1994). “ ‘The reasonable stop time includes
       the amount of time it takes to conduct a computer check on the
       driver's license, registration, and vehicle plates.’ ” Hall at ¶ 8,
       quoting Hill at ¶ 9; Rodriguez v. United States, 575 U.S. 348, 355,
       135 S.Ct. 1609, 191 L.Ed.2d 492 (2015) (“[A]n officer's mission
       includes ‘ordinary inquiries incident to [the traffic] stop’ * * *
       [such as] checking the driver's license, determining whether there
       are outstanding warrants against the driver, and inspecting the
       automobile's registration and proof of insurance.”),
       quoting Caballes at 408. “‘“In determining if an officer completed
       these tasks within a reasonable length of time, the court must
       evaluate the duration of the stop in light of the totality of the
       circumstances and consider whether the officer diligently
       conducted the investigation.”’” Batchili at ¶ 12, quoting State v.
       Howard, 12th Dist. Preble Nos. CA2006-02-002 and CA2006-02-
       003, 2006-Ohio-5656, ¶ 15, quoting State v. Carlson, 102 Ohio

                                       -10-
Case No. 3-20-13


       App.3d     585,   598-599, 657       N.E.2d 591 (9th          Dist.1995).

Lawler at ¶ 14. Lawler noted that a canine sniff is not a typical action taken in an

ordinary stop because it does not have “the same close connection to roadway safety

as the ordinary inquiries” and is not a part of an officer’s traffic mission. Id. at ¶ 15

quoting Rodriguez, supra. An officer is permitted to conduct a canine sniff of a

vehicle during a traffic stop without reasonable suspicion of additional illegal

activity as long as it is completed before the traffic stop would normally end. Lawler

at ¶ 15. However, if the stop is extended to conduct a canine sniff, the officer must

have reasonable suspicion based upon additional facts to believe that the vehicle

contains drugs in order to detain the driver for the extra time it takes for the canine

to arrive. Id. at ¶ 16. See State v. Elliott, 7th Dist. Mahoning No. 11 MA 182, 2012-

Ohio-3350, ¶ 23; Batchili, supra at ¶ 15 (holding that the stop may be extended

beyond the normal time if additional facts are found during the stop to give rise to

a reasonable, articulable suspicion of criminal activity). The analysis of whether

there is reasonable and articulable suspicion is based upon the collection of factors,

not on a single individual factor. Lawler at 16.

       {¶13} When reviewing the factors presented by the officer in Lawler, the trial

court noted that the stop was for a minor traffic offense, but that the trooper learned

that the driver’s license had been suspended and that the vehicle had been loaned to

the defendant. Id. at ¶ 17. The trial court noted that the stop went on for

approximately 28 minutes before the drug dog arrived on the scene. Id. This Court

                                          -11-
Case No. 3-20-13


noted in its review that the trooper had testified that the driver and defendant reacted

oddly to the stop by the driver throwing his head back against the seat and only

rolling the window down part way. Id. at ¶ 19. The trooper also indicated that the

driver and the defendant appeared to be lying to him about why they were using the

vehicle. Id. The trooper noted that both the driver and the defendant were “staring

straight ahead and sitting upright and rigid” Id. at ¶ 20. This behavior was why the

trooper called for the canine. Id. The State argued on appeal that based upon the

trooper’s testimony about the additional factors, the extension of the traffic stop was

permissible. Id. at ¶ 29. This Court disagreed. Id. at ¶ 30.

       {¶14} This Court held that although these actions and learning that the driver

lacked a valid license would provide some justification for extending the stop, the

extension was only permitted “for such time as would have been reasonably

necessary to investigate these additional potential infractions.” Id. at ¶ 31. See

United States v. Winters, 782 F.3d 289, 296 (6th Cir.2015) (holding the extension of

a traffic stop based on new reasonable suspicion is limited in the scope and duration

to what is reasonable). While the stop may be extended, the officer still is required

to diligently pursue the investigation to either confirm or dispel the suspicions

quickly.” Lawler at ¶ 31. After reviewing the record in Lawler, this Court held that

the trooper did not diligently pursue his investigation because by his own admission,

he did nothing addition to further the investigation, instead just waiting for the

canine to arrive. Id. at ¶ 32. This Court determined that the canine sniff did not

                                         -12-
Case No. 3-20-13


occur within the reasonable time necessary to complete a normal traffic citation. Id.

at ¶ 33 (trooper testified normal stop would ideally be 3-4 minutes). See In re

$75,000.00 U.S. Currency, 8th Dist. Cuyahoga, 2017-Ohio-9158 (the longest a

traffic stop should take is 15 minutes); State v. Eggleston, 11th Dist. Trumbull N.

2014-T-0068, 2015-Ohio-958, 29 N.E.3d 23 (typical traffic stop takes 8-10 minutes

when a citation is issued); and State v. Ramos, 155 Ohio App.3d 396, 2003-Ohio-

6535, 801 N.E.2d 523 (2d Dist.) (holding that even assuming that 30 minutes was

justified for a stop, the officer must still diligently be writing the citation and not

just waiting for the canine to arrive). Since the trooper was not diligently finishing

the traffic stop and his “primary motivation for extending the traffic stop may have

been to allow for an exterior sniff of the [vehicle]”, this Court held that he had

impermissibly extended the stop. Lawler at ¶ 35.

       {¶15} This Court then went on to discuss how the stop may still be prolonged

as long as the law enforcement officer has a reasonable articulable suspicion that

the vehicle contains drugs at that time. Id. at ¶ 36. Although we are to look at the

factors as a whole when evaluating whether there was a reasonable and articulable

suspicion of drug activities, “it is appropriate to assess the extent to which a given

factor is [individually] indicative of criminal activity.” Id. at ¶ 37 citing United

States v. Bowman, 884 F.3d 200 (4th Cir.2018) and United States v. Stepp, 680 F.3d

651 (6th Cir.2012). In Lawler, this court reviewed the factors and found that

although the defendant and the driver may have shown odd behavior that indicated

                                         -13-
Case No. 3-20-13


nervousness, there were no signs of heightened nervousness, no indication of bizarre

or implausible explanations for what they were doing, and nothing in sight that

would indicate criminal activity. Lawler, supra. This Court then affirmed the

judgment of the trial court granting the motion to suppress.

       {¶16} In this case, there is no question that the primary purpose of this stop

was to obtain a canine sniff of the vehicle in order to search the vehicle for drugs.

Greathouse testified that this was the purpose. Tr. 34. Pennington testified that

after Skaggs denied his request to search the vehicle, he returned to the patrol car to

call for the canine unit and to write the warning citation. Tr. 74. The undisputed

evidence was that the warning citation was never issued and that Pennington and

the other officer who was in his patrol car and writing the citation stopped writing

it when they learned that the dog would be delayed. Pennington admitted that he

was not proceeding with the investigation into the basis for the stop, which allegedly

was Skaggs crossing the stop bar and using his phone while driving. Pennington

was frustrated that the dog did not appear for approximately 23 minutes. Even the

trial court conceded that if this had been a “routine traffic stop and not a drug

investigation * * * [t]he evidence would be excluded, because through probably

nobody’s real fault, the stop was extended longer than necessary.” Tr. 103. The

trial court noted that this matter could have been concluded in 10-15 minutes at

most. Tr. 104. Thus, it is clear that Skaggs was detained beyond the time reasonably

required to complete the traffic-related investigation.

                                         -14-
Case No. 3-20-13


       {¶17} Since the stop was extended past the permissible time, the question

then becomes whether the officer had a reasonable, articulable suspicion that the

vehicle contained drugs or that the occupant was engaged in a drug-related activity

at that time. Lawler at ¶ 36. This Court notes that the question is about the criminal

activity at that time, not just whether the officer has a reasonable, articulable

suspicion that the driver may be a criminal at some other time. See State v. Hawkins,

12th Dist. Fayette No. CA2017-07-013, 2018-Ohio-1983, ¶ 16 (traffic stop is

permissible if based upon reasonable, articulable suspicion that criminal activity is

imminent). As in Lawler, this court needs to look at the factors. There were 4

factors pointed out as the basis for the reasonable articulable suspicion: 1) lying

about using GPS when stopped as an explanation for being on his phone; 2) the fact

that this was a pretextual stop; 3) the shaky arm; and 4) the cash that Skaggs claimed

was for his rent. Like in Lawler, we will look at these factors individually to see

the extent it is indicative of criminal behavior at the time of the stop.

       {¶18} The first element was the trial court’s determination that Skaggs was

being dishonest in his claim that he was on his phone using Mapquest. The trial

court determined he was not honest because the trial court did not think a person

who was originally from Bucyrus would need to use Mapquest in town. However,

a review of the video shows that the officer asked Skaggs if he was texting, which

Skaggs denied and said he was using Mapquest. The fact that one may not admit to

texting while driving, which could result in an additional ticket, does not necessarily

                                          -15-
Case No. 3-20-13


indicate they are engaged in criminal activity at that time. Additionally, just because

a person may be familiar with an area does not mean that they may not need

directions to find a specific location. Familiarity does not equal knowing where

everything is located without help, thus the explanation was reasonable and standing

alone is not necessarily indicative that any criminal activity was occurring.

       {¶19} The second element was that this was a pretextual stop. All of the

testimony was that the officers were looking for a reason to stop him so that they

could search the car. This was based upon prior tips they had received that indicated

Skaggs was dealing drugs. However, these tips were not for the relevant time

period, but rather for past situations. The closest tip in time was from a month

before the stop. Two weeks before the stop, Greathouse testified that he saw a

motorcycle pull up to the home of Skaggs’ girlfriend, enter the house, and leave

quickly, which he thought was indicative of drug activity. However, this was

nothing more than supposition as the motorcycle was not stopped and no

investigation was completed regarding that incident. Greathouse even admitted that

the only involvement he personally knew of regarding Skaggs before the stop was

that in the two weeks prior to the stop, Skaggs was seen entering a home frequented

by one of Greathouse’s targets. Tr. 29-30. Greathouse testified that on the day of

the stop, he saw Skaggs go into a house that was owned by a relative of Skaggs.

There was no testimony whether anyone else was home at the time or that anyone

else came to the home while Skaggs was there. Greathouse testified that Skaggs

                                         -16-
Case No. 3-20-13


was not there for very long, but Greathouse admitted that he did not observe Skaggs

carrying anything in or out of the home. Greathouse’s explanation for suspecting

that Skaggs might have drugs in the car was that Skaggs appeared to be in a hurry.

Being in a hurry can describe many people on a daily basis. It alone is not

necessarily indicative of criminal activity. Even the trial court noted that before the

stop “there was nothing extra” to provide reasonable, articulable suspicion for

extending the stop. Tr. 108.

        {¶20} The third factor was that Skaggs’ arm was shaking. Pennington stated

on the video that the reason he conducted the pat down search was because of the

shaky arm. Skaggs’ response was that it always shakes. Pennington testified that

Skaggs’ told him it was shaking because it was cold from brushing snow off the

front windshield. Pennington testified that he was suspicious of that explanation

because the jacket was not wet.1 However, the trial court even noted that since it

was only one arm that was shaking, it could be the result of nerve damage. Tr. 108.

Merely having a shaky arm is not alone necessarily indicative that any criminal

activity was occurring.

        {¶21} The fourth factor the trial court noted was the cash in Skaggs’ pocket.

The trial court acknowledged that the amount of cash was not suspicious. Tr. 111.

However, the trial court noted that Skaggs “said it was for his rent and when he



1
 A review of the video shows that Skaggs appeared to be wearing a leather coat. This would make it very
easy to brush the snow off before it melted on the surface and soaked into the coat leaving a wet spot.

                                                -17-
Case No. 3-20-13


didn’t know what his rent was, that again I believe is suspicious.” Tr. 111. A review

of the video and the testimony of Pennington shows that Skaggs was never asked

what the amount of his rent was. Pennington testified that he asked Skaggs why he

had the money and Skaggs said it was to pay his rent. Tr. 74. Then Pennington

asked him how much money was there and Skaggs said he did not know. Tr. 75.

Although Pennington testified that in his experience people with an “abundancy of

cash” that don’t know how much they have are likely to be involved in drugs, the

trial court found the amount of cash to not be suspicious, so it would not qualify as

an “abundancy” of cash. The mere fact that a person does not know exactly how

much cash is in their pocket or wallet at a given time is not alone indicative of

criminal activity.

       {¶22} The trial court found that although the evidence in this case was not

“overwhelming” that the officers had reasonable articulable suspicion, the trial court

believed that the State had met its burden. Based upon that finding the trial court

denied the motion to suppress. As discussed above, none of the individual factors

taken alone would provide reasonable, articulable suspicion for delaying the traffic

stop. However, when taken as a whole, they could be found to provide a reasonable,

articulable suspicion. See State v. Batchili, supra at ¶ 17, (the totality of the

circumstances must be evaluated to determine whether there is reasonable and

articulable suspicion to prolong a traffic stop).     The trial court made such a

determination in this case after it made findings of fact based on the evidence before

                                        -18-
Case No. 3-20-13


it. This Court is required to accept the findings made by the trial court and may not

reverse merely because we may have reached a different conclusion. Thus, we do

not find that the trial court erred in denying the motion to suppress. The assignments

of error are overruled.

       {¶23} Having found no error in the particulars assigned and argued, the

judgment of the Court of Common Pleas of Crawford County is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                        -19-